Citation Nr: 0211472	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in March 2000.  The veteran later withdrew 
this request in writing in April 2001.  Accordingly, his 
request for a hearing is found to be withdrawn and the Board 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(e) (2001).


FINDING OF FACT

The veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty with the United States Army 
from September 1965 to August 1968.  He served in the 
Republic of Vietnam for approximately 11 months from 1967 to 
1968.  He was assigned as a Special Forces radio operator and 
reconnaissance team member during his tour in Vietnam.  His 
military awards include the Combat Infantryman Badge.

The veteran submitted his original claim for VA disability 
compensation benefits in February 1998.  He submitted a 
statement that detailed a number of combat-related stressors.

The veteran was afforded a VA examination in May 1998 that 
encompassed both psychiatric and psychological evaluations.  
The psychiatric evaluation noted that the veteran had been 
receiving therapy at a Vet Center in Detroit, Michigan, for 
the previous two and one-half years.  Prior to that therapy 
he had not received any other psychiatric treatment, either 
on an outpatient or inpatient basis.  He was on no 
psychotropic medications.  The veteran related a number of 
symptoms related to PTSD such as flashbacks, irritability, 
avoidance, disturbed sleep, and isolation.  The veteran had 
no hallucinations or delusions and did not describe any 
suicidal feelings.  The examiner described the veteran as 
quiet, but coherent and relevant in his conversation.  His 
mood was generally athymic, but at times, slipped into a 
dysphoria.  The veteran was goal directed and alert, and 
oriented times three.  The diagnosis was PTSD.  The examiner 
also provided a Global Assessment of Functioning (GAF) score 
of 55 based upon moderate difficulty in social and 
occupational functioning and moderately severe psychiatric 
symptoms.

The psychological evaluation consisted of a clinical 
interview and testing.  The examiner noted that the veteran 
was a 30-year employee at Ford Motor Company, and was 
separated from his wife of over 30 years.  The examiner 
stated that the test results, "along with the veteran's 
history, enduring symptom pattern and the chronic disruption 
of his social and familial life, compel to the diagnosis of 
Post-Traumatic Stress Disorder, combat-related, delayed 
onset."  The examiner also assigned a GAF score of 55.  The 
examiner remarked that the veteran should continue his 
therapy at the Vet Center and might benefit from a trial of 
anti-depressant medication.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in September 1998.  He was assigned a 
30 percent disability rating.

The veteran provided evidence of his divorce in October 1998.  
The divorce was effective as of August 1998.

The RO received notice of the veteran's hospitalization for 
his service-connected PTSD in December 1999.  A discharge 
summary was later associated with the claims folder that 
reflected inpatient treatment for the veteran for 
approximately a month, from November to December 1999.  The 
summary noted that the veteran was voluntarily admitted for 
complaints related to his PTSD.  He was admitted to the PTSD 
Recovery Program (PRP).  A PRP summary, dated in December 
1999, noted that the veteran had been referred for admission 
by his therapist at the Vet Center.  The veteran was retired 
from his employment of 30 years.  Without the focus of work 
the intrusiveness increased.  It was recommended that the 
veteran have daily structure to limit isolation and to 
possibly include work.  The discharge summary listed the 
veteran's GAF score as 33 upon admission and at the time of 
discharge.

In February 2000, the RO construed the discharge summary as a 
claim for an increased rating and awarded the veteran a 
temporary 100 percent rating under 38 C.F.R. § 4.29 (2001), 
for the period from November 11, 1999, to March 31, 2000.  A 
residual 30 percent rating was assigned to be effective from 
April 1, 2000.  

The veteran submitted copies of VA treatment records in 
support of his claim in February 2000.  The records include, 
inter alia, psychological and social work reviews conducted 
as part of his recent hospitalization.  The reviews provided 
no additional evidence beyond that contained in the discharge 
summary and PRP summary.

The veteran was afforded a VA psychiatric examination in 
February 2000.  The examiner noted that the veteran retired 
from his job of 30 years in January 1999.  It was noted that 
the veteran attempted to work at a couple of jobs since that 
time but had not really worked since his retirement.  The 
veteran reported that he lived alone.  He said that he 
enjoyed some golf and had a few friends that he would spend 
time with, but he liked to be alone.  The examiner also noted 
that the veteran had received treatment at the Vet Center for 
the previous four years and that he had been an inpatient in 
1999.  The veteran reported that his PTSD symptoms appeared 
to have increased since he retired.  He reported increasing 
problems with sleep, frequent awakening at night, problems 
with angry outbursts and hypervigilance.  He had some 
avoidance of social situations but was able to have a few 
friends.  The results of the mental status examination noted 
the veteran to be alert, cooperative and casually dressed.  
His speech was of normal form and rate.  His affect and mood 
were described as mildly depressed.  There were no 
hallucinations or delusions and no formal thought disorder.  
The examiner reported that there was no suicidal or homicidal 
ideations and that the veteran's cognitive functions were 
within normal limits.  The diagnosis was PTSD.  A GAF score 
of 55 was assigned.  The examiner commented that the veteran 
continued to report symptoms consistent with a diagnosis of 
PTSD and that his GAF score reflected moderate social 
dysfunction as well as moderate psychiatric symptomatology at 
the time of the examination.

In March 2000 the RO increased the veteran's residual 
disability rating for PTSD to 50 percent, effective from 
April 1, 2000.

The veteran provided testimonial evidence at hearing at the 
RO in April 2000.  The veteran testified that he had 
difficulty sleeping, both falling asleep and remaining 
asleep.  He also had outbursts of anger.  He said that he 
experienced problems with his concentration.  He was a loner, 
although he did not try to avoid people.  He said that he 
played some golf that consoled him and made him feel good at 
times, but he did not get involved with group activities.  He 
had last worked approximately one and one-half years earlier.  
He had conflicts with his new boss and experienced a number 
of feelings over the conflict.  His performance deteriorated 
as a result of his feelings.  He was then given an offer of 
early retirement and took it.  He had trouble working since 
then at a couple of jobs but "just gave up."  The veteran 
testified about his relationship with his wife over the years 
and noted that it was probably better now that they were 
divorced.  They got along much better being apart.  

The veteran submitted additional evidence at the hearing that 
consisted of a private vocational rehabilitation report and a 
lay statement from a former co-worker and supervisor.  The 
vocation rehabilitation report was submitted by E. M. Tripi, 
Ph.D., CRC, and dated in October 1998.  Dr. Tripi noted the 
veteran's employment history of working at Ford since 1968.  
The veteran reported that he worked as a test technician.  He 
said that he had experienced more problems completing tasks 
and completing paperwork over the last five years.  Dr. Tripi 
said the veteran's work would be considered medium semi-
skilled.  Dr. Tripi also noted that she had reviewed the VA 
examination reports.  Dr. Tripi then listed a number of 
symptoms of anxiety and panic attacks, difficulty 
concentrating, memory loss pertaining to short-term memory, 
flashbacks, insomnia and other sleep problems, overwhelming 
feelings of anger and sorrow, withdrawal from others, 
isolation, and depression and bouts of moodiness.  She said 
that the symptoms caused severe social, personal and 
vocational problems related to the veteran's PTSD.  

In summary, Dr. Tripi said that the veteran had experienced 
increased symptomatology since his divorce, as his marriage 
had provided some support.  The veteran's retirement was also 
pending and he had been a workaholic to counteract his 
intrusive and involuntary thoughts of Vietnam.  Dr. Tripi 
opined that the veteran had moderately severe symptomatology.  
She said that the veteran would continue to have difficulties 
interacting with co-workers, supervisors and other figures of 
authority.  His social relations were very superficial.  
Finally, she said that the veteran's symptomatology would 
likely interfere with his ability to sustain substantial, 
gainful work activity.  She reported a GAF score of 45 for 
the veteran.

The lay statement was from a Mr. G. C. and dated in December 
1998.  Mr. C. indicated that he had known the veteran for 15 
years and had been his supervisor for the past two years.  
Mr. C. said the veteran had been an outspoken and involved 
employee and had enjoyed the challenge of confronting issues 
but had become withdrawn and often kept to himself over the 
last several years.  He said that the veteran looked forward 
to retirement and a potential move to Northern Michigan where 
the veteran could lead a more solitary life.

The veteran submitted a new evaluation from Dr. Tripi in July 
2000.  The evaluation was conducted in June 2000.  She noted 
that the veteran continued to participate in therapy at the 
Vet Center and that he had retired from his employment in 
December 1998.  She also noted that the veteran had been 
hospitalized for his PTSD in 1999.  Dr. Tripi said that the 
veteran felt better regarding his lack of work stress and had 
tried work as a janitor but could not handle the stress of 
dealing with the public.  He then tried working in a 
lumberyard but had problems with dealing with the public.  
The veteran continued to experience flashbacks, involuntary 
thoughts of Vietnam and nightmares.  Dr. Tripi said the 
veteran experienced symptoms involving anxiety/panic attacks 
of one to two times per week, short-term and long-term memory 
loss, flashbacks/intrusive thoughts, insomnia, overwhelming 
feelings of anger/sorrow, withdrawal and severe bouts of 
depression.  She said that, now that the veteran was retired, 
his symptomatology had been exacerbated as he had more time 
to think about his situation.  He was in therapy and 
attempting to work on these issues but they were chronic and 
severe.  Dr. Tripi concluded that the veteran's 
symptomatology created a significant vocational and 
occupational impairment.  She opined that he was not 
employable based on his education and training and his 
current severe symptoms.  She assigned a GAF score of 39.

Records from the Social Security Administration (SSA) were 
associated with the claims folder in April 2001.  The records 
reflect that the veteran was found to be totally disabled for 
"anxiety related disorders" as of December 1998.  No other 
diagnosis and/or condition was listed as related to his 
unemployability.  The disability determination was dated in 
September 2000.  The SSA included copies of Dr. Tripi's two 
evaluations as well as the veteran's several VA examination 
reports and VA treatment records.  There were additional 
private treatment records included that pertained to 
treatment for non-service-connected physical conditions.  The 
veteran's disability was assessed as an "anxiety related 
disorder" on the SSA mental residual functional capacity 
assessment.  The only psychiatric diagnosis contained in the 
records is a diagnosis for PTSD, an anxiety related disorder.

The RO issued a supplemental statement of the case (SSOC) in 
May 2001 that considered the SSA records.  The SSOC did not 
interpret the SSA disability determination to include PTSD.  
Rather the SSOC found that the veteran's SSA disability was 
based on an anxiety disorder.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2001).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.  Finally, a GAF 
score of 31 - 40 is defined as "Some impairment in reality 
testing or communication (e.g.. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."

In this case the veteran has been found to have symptoms of 
PTSD since his first claim was submitted in 1998.  The May 
1998 VA psychiatric and psychological evaluations provided 
diagnoses of PTSD based on the veteran's combat experiences 
and assigned a GAF score of 55.  The veteran was then 
hospitalized for approximately one month in November 1999 for 
treatment of his PTSD.  His GAF score at the time of 
admission and discharge from the hospital was 33.

The veteran submitted his current claim in February 2000.  
The February 2000 VA examination provided a very limited 
assessment of the veteran's condition and also assigned a GAF 
score of 55.

The veteran testified regarding his symptoms and how they 
affected him in February 2000.  He noted that he had not 
worked since his retirement in January 1999.  He had tried 
several jobs but was unable to work.  He attributed his 
inability to work to his PTSD.

The private vocational rehabilitation reports from Dr. Tripi 
document a worsening of the veteran's condition between the 
October 1998 and June 2000 evaluations.  The June 2000 report 
indicated that the veteran's panic attacks were noted to have 
increased to one or two times per week.  He had long-term 
memory loss in addition to the previous short-term memory 
loss.  He experienced severe bouts of depression when before 
he had depression with bouts of moodiness.  He also continued 
to experience the same symptoms of flashbacks/intrusive 
thoughts, insomnia, overwhelming feelings of anger/sorrow and 
withdrawal.  Dr. Tripi felt that the veteran's retirement and 
divorce had served to eliminate support and structure in his 
life.  She felt that his symptomatology had worsened and that 
the veteran was not employable because of his education and 
training, and the severity of symptoms.  She had assigned GAF 
scores for the October 1998 and June 2000 evaluations of 45 
and 39, respectively.

The SSA found the veteran to be totally disabled as of 
December 1998, essentially because of his PTSD.  The SSA 
records labeled the disability as an "anxiety related 
disorder"; however, PTSD was the only diagnosed psychiatric 
condition in the records.  The SSA records included the 
several VA examination reports as well as Dr. Tripi's 
evaluations.  There was no other anxiety related disorder 
diagnosis of record in any of the examination or evaluation 
reports.  Clearly, the SSA disability is based on the 
veteran's PTSD.  See 38 C.F.R. § 4.130 (rating PTSD as an 
anxiety disorder based DSM-IV classification).

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 100 percent 
disability rating.  The list of the veteran's symptoms, as 
reported by Dr. Tripi and documented in the record, would be 
consistent with a 70 percent rating because of his panic, 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances and inability to establish and 
maintain effective relationships.  This is not the end of the 
analysis.

The Board does find that the totality of the evidence, and 
resolving reasonable doubt in favor of the veteran, supports 
a conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  The veteran has been found to be totally 
disabled by SSA based on his PTSD.  Dr. Tripi has said that 
the severity of the veteran's PTSD symptoms, along with his 
education and training, make him unemployable.  Further she 
assigned GAF scores of 45 and 39 on her respective 
evaluations, scores indicative of someone unable to keep a 
job and someone unable to work.  The veteran's GAF at the 
time of his VA hospitalization in November 1999 was 33.  
Again, a score reflective of someone that is unable to work.  
See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (Board 
decision vacated, in part, for failure to consider lower GAF 
scores that reflected a more severe disability than the GAF 
scores cited by the Board).  Moreover, the veteran has 
continued to receive regular therapy at the Vet Center since 
at least 1996 with no improvement in his overall psychiatric 
status.  Finally, the veteran has not been gainfully employed 
since his retirement in January 1999.

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effects, that determine the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating, and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do indeed 
cause total occupational and social impairment.  

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  As the Board's decision 
constitutes a complete grant of the benefit sought on appeal, 
there is no further assistance or development required in 
this case.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

